DETAILED ACTION
This communication is responsive to the Amendment filed May 28, 2021.  Claims 1-18 are currently pending.  Claims 1-12 and 16-18 are under current consideration.
The objection to claim 2 set forth in the Office Action dated March 12, 2021 is WITHDRAWN due to Applicant’s responsive amendment.
The rejection of claim 9 under 35 USC 112 is MAINTAINED for the reason set forth below.
The rejections of claims 1-12, 16, and 17 are MAINTAINED.  To ensure Applicant’s amendments are addressed, the rejections are set forth in full below.
New claim 18 is REJECTED for the reason set forth below.
This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the phrase "for example" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boragno et al. (WO 2014/095946) in view of Machl et al. (EP 2 014 715).
Regarding claims 1, 3, 11, 12, and 16, Boragno teaches a propylene composition comprising a propylene copolymer, preferably with ethylene as the comonomer.  (Abstract; p. 22, lines 9-20.)  The preferred melt flow index according to ISO 1133 is 0.1 to 1.0 g/10 min (see p. 21, line 29 – p. 22, line 2.)  see p. 26, lines 18-20), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Boragno.
The difference between Boragno and the present claims is that Boragno is silent as to whether the copolymer is unimodal.  However, Boragno discloses that a suitable Ziegler-Natta catalyst for used in preparing the copolymer is taught by Machl.  (Boragno, p. 21, lines 24-26 (referencing EP 2 014 715).)  Machl teaches a process for the copolymerization of propylene and ethylene to form a random copolymer (and therefore a unimodal copolymer) in a single gas phase reactor in which the monomers are contacted with a Ziegler-Natta catalyst.  (paras. [0072]-[0073], [0076].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the catalyst and process of Machl to form the copolymer of Boragno because Borago teaches that the catalyst of Machl is appropriate.
To the extent the present claims recite limitations regarding pipes made from the claimed propylene composition, the examiner notes that the present claims recite a propylene copolymer composition.  Any characteristics of a pipe made from that copolymer would depend on molding conditions, etc., that are outside the scope of the claimed subject matter.  Thus, the limitations regarding the features of a pipe made from the copolymer are considered to be non-limiting.

Regarding claims 2 and 6, Boragno is silent as to the elution properties (claim 2) and the melt flow indices ratio (claim 6) of the propylene copolymer.  However, in view of the substantially propylene copolymer, the copolymer of Boragno will possess the claimed properties because elution fractions in a certain temperature range and melt flow properties are inherent properties.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 4, Boragno teaches that the ethylene is present in the copolymer in the amount of 1.0 to 5.0 mol% (see p. 22, lines 9-12), which is 0.6 to 3 wt.%.  This range overlaps the claimed range of 2.5 to 5.0 wt.%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Boragno.

Regarding claim 5, Boragno teaches that the propylene copolymer has a preferred cold xylene soluble content of 4.0 wt.% or less.  (p. 23, lines 1-3.)

Regarding claim 7, Boragno teaches that the propylene copolymer has an Mw/Mn of 3.0 to 8.0 (see p. 22, lines 27-29), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Boragno.

Regarding claims 8 and 9, claim 8 is a product-by-process claim reciting a process of producing the propylene copolymer composition recited in claim 1.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 see paragraph 16 above), so is claim 8.

Regarding claim 10, Boragno teaches that the propylene composition further comprises additives.  (p. 23, lines 23-24.)

Regarding claim 18, as discussed above, Boragno teaches that the propylene copolymer is present in the amount of 5 to 95 wt.%, which does not overlap the recited range, but is close.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP 2144.05(I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).)  Thus, the teachings of Boragno render claim 18 prima facie obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boragno et al. (WO 2014/095946) in view of Machl et al. (EP 2 014 715) as applied to claim 12 above, and further in view of Li et al. (EP 2 489 685).
Regarding claim 17, Borgano in view of Machl teaches all of the limitations of claim 12.  (See paragraph 16 above, which is incorporated by reference herein.)
Boragno, as modified by Machl, further teaches that the Ziegler-Natta catalyst used to form the copolymer comprises a catalyst component containing magnesium, titanium, halogen, and an internal electron donor.  (Machl, para. [0076].)  
The difference between Boragno, as modified by Machl, and claim 17 is that, although Machl generally teaches that the internal donor may be an ester (see para. [0077]), Machl prefers phthalates.
However, substituting a different internal donor, including a polyol ester, in place of a phthalate is known in the art.  For example, Li teaches a Ziegler-Natta catalyst for the polymerization of propylene in which exemplar internal donors include not only phthalates but polyol esters that satisfy the limitations of claim 17.  (See paras. [0032]-[0033].)  It would have been obvious to one of ordinary skill in the art before See MPEP 2143(I)(B).)  The examiner further notes that phthalates are known to be harmful, so one of ordinary skill would be motivated to substitute in another internal donor, such as a polyol ester, to avoid phthalate residues in the polymer product.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant makes two arguments in support of its assertion that the present claims are allowable:
Applicant:  Borgano teaches a blend of two polymers, and one of ordinary skill in the art would not have been motivated to use or make at least 95 wt.% of a unimodal propylene-ethylene copolymer.
Office:  The Office agrees with Applicant’s characterization of Boragno, but it appears Applicant misunderstands the Examiner’s use of the reference.  The blend of Boragno corresponds to the claimed “propylene copolymer composition,” and the propylene-ethylene copolymer (component (B)) corresponds to the recited propylene-ethylene copolymer.  The propylene-ethylene copolymer (B) possesses the recited properties.  
The Examiner is confused as to what Applicant means by its statement that “a skilled worker reading Boragno would not have been motivated to use at least 95 weight percent of a unimodal propylene-ethylene copolymer.”  Boragno clearly teaches a propylene composition comprising a propylene-ethylene copolymer in the amount of 95 wt.%, and Boragno teaches that the process of Machl (which results in a unimodal copolymer) is useful to make that copolymer.  Applicant appears to equate the recited propylene copolymer and the claimed propylene composition, but they are not the same; the propylene composition comprises the propylene copolymer, but it may contain other components, including other polymers.

Applicant:  The examiner did not consider the limitations regarding the characteristics of a pipe formed from the claimed propylene composition.
Office:  The Office disagrees.  The Examiner considered the limitations and determined that because the characteristics did not further describe the claimed propylene composition, they are immaterial to patentability.  The recited conditions does not change the characteristics of the claimed composition, but rather a product made from the claimed composition.  The claimed composition is taught by Boragno in view of Machl.  As such, the present claims are not patentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763